
	
		III
		112th CONGRESS
		1st Session
		S. RES. 240
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Ms. Klobuchar (for
			 herself, Mr. Durbin,
			 Mr. Kerry, Mr.
			 Lugar, Mrs. Boxer,
			 Mr. Kohl, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Harkin, Mr.
			 Franken, Mr. Hoeven,
			 Mr. Wyden, Mr.
			 Kyl, Mr. Barrasso,
			 Mr. Conrad, Mr.
			 McCain, Mr. Lieberman,
			 Mr. Merkley, Mr. Akaka, Mr.
			 Alexander, Ms. Ayotte,
			 Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Bingaman, Mr. Blumenthal, Mr.
			 Blunt, Mr. Boozman,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Coons, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Enzi,
			 Mrs. Feinstein, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Hatch, Mr. Heller,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota,
			 Mr. Kirk, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Manchin, Mrs. McCaskill, Mr.
			 McConnell, Mr. Menendez,
			 Ms. Mikulski, Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Reid, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Rubio, Mr. Sanders,
			 Mr. Schumer, Mr. Sessions, Mrs.
			 Shaheen, Mr. Shelby,
			 Ms. Snowe, Ms.
			 Stabenow, Mr. Tester,
			 Mr. Thune, Mr.
			 Toomey, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Mr. Vitter,
			 Mr. Warner, Mr.
			 Webb, Mr. Whitehouse, and
			 Mr. Wicker) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the horrific attacks on
		  government buildings in Oslo, Norway, and a youth camp on Utøya Island, Norway,
		  on July 22, 2011, and for other purposes.
	
	
		Whereas, on July 22, 2011, at least eight people were
			 brutally killed when government buildings were bombed in Oslo, Norway;
		Whereas, also on July 22, 2011, at least 68 people, a
			 majority of them children and young adults, were brutally killed when a youth
			 camp was attacked on Utøya Island, Norway;
		Whereas, also on July 22, 2011, as many as 96 people were
			 injured by these dual attacks;
		Whereas these twin attacks brought horrific violence,
			 pain, and suffering upon innocent Norwegians and their families and
			 friends;
		Whereas the Government and people of Norway have condemned
			 the terrorist attacks and called the events an atrocity, a
			 nightmare, and a national tragedy;
		Whereas Norway is recognized around the world as a country
			 that is both peaceful and peace-seeking;
		Whereas Oslo, Norway, is home to the Norwegian Nobel
			 Committee, which annually selects winners of the Nobel Peace Prize;
		Whereas Norway was a founding member of the United Nations
			 in 1945, a Norwegian was the first Secretary-General of the United Nations, and
			 Norway was a founding member of the North Atlantic Treaty Organization (NATO)
			 in 1949;
		Whereas Norway has for years offered safe haven to
			 refugees and the politically persecuted from around the world;
		Whereas over 4,500,000 Americans of Norwegian ancestry now
			 reside in the United States, with the state of Minnesota being home to the
			 largest number of people of Norwegian heritage outside of Norway itself;
		Whereas the Prime Minister of Norway, Jens Stoltenberg,
			 has said, “We must never let our values, our way of life, be destroyed by blind
			 violence,” and pledged that Norway will respond with more democracy,
			 more openness, and more humanity, but never naivete;
		Whereas the Foreign Minister of Norway, Jonas Gahr Støre,
			 remarked, The nature of the Norwegian democracy will not change. Norway
			 will continue to stand for engagement in the world where we commit our
			 resources and our convictions.;
		Whereas President Barack Obama remarked that [i]t's
			 a reminder that the entire international community has a stake in preventing
			 this kind of terror from occurring, and later said, You should
			 know that the thoughts and prayers of all Americans are with the people of
			 Norway and that we will stand beside [Norway] every step of the
			 way.;
		Whereas, on Monday, July 25, 2011, there was a moment of
			 silence throughout Norway and other Nordic countries, followed by a memorial
			 attended by more than 150,000 people outside the city hall in Oslo for a
			 Rose March, in which participants carried white or red roses;
			 and
		Whereas Crown Prince Haakon of Norway told those gathered
			 at the memorial, Tonight the streets are filled with love.: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)condemns in the
			 strongest terms the senseless terrorist attacks that occurred in Norway on July
			 22, 2011, causing many deaths and injuries;
			(2)further condemns
			 all terrorist actions, including those motivated by hatred and religious or
			 cultural intolerance;
			(3)expresses deep
			 sympathy, solidarity, and condolences to the victims of the atrocious acts,
			 their families, and the people and Government of Norway;
			(4)emphasizes the
			 bonds of friendship and shared heritage between the United States and
			 Norway;
			(5)expresses
			 unwavering support to the Government and people of Norway as they recover from
			 these horrific attacks;
			(6)affirms its
			 resolve to combat all forms of senseless violence and terrorism, both
			 domestically and abroad; and
			(7)calls on all
			 people to join together to denounce acts of hatred and fear and promote peace
			 and tolerance in their communities and around the world.
			
